Citation Nr: 0324072	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right leg 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
knee injury.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a low 
back injury.  

4.  Entitlement to a rating in excess of 10 percent for 
costochondritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1980 to October 1983 and from November 1991 to May 
1993.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Here, there is no indication that the veteran received 
notification of the VCAA and implementing regulations.  
Accordingly, under the U.S. Court of Appeals for Veterans 
Claims and Federal Circuit cases cited above, the Board has 
no recourse but to remand the case for correction of notice 
deficiencies.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent medical evidence pertaining to the veteran's 
service-connected costochondritis consists of VA outpatient 
records dated through May 1995, and a report of VA 
examination in August 2000.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, (1) in an original compensation claim, the claim 
shall be rated based on the evidence of record; (2) in any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655.

It also appears that the veteran is receiving ongoing 
treatment for the disabilities at issue.  Reports of such 
treatment may include information pertinent to the veteran's 
claims.

Accordingly, the case is REMANDED to the RO for the 
following:


1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claims.  He should be 
specifically notified of what he needs to 
establish his claims, of what the 
evidence shows, and of his and VA's 
respective responsibilities in evidence 
development.

2.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for the 
disorders at issue from May 1995 to the 
present, then obtain complete records of 
such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any records of VA 
treatment that are not already associated 
with the claims file.  

3.  The RO should then arrange for the 
veteran to be afforded a VA examination 
to determine the current severity of his 
service-connected costochondritis.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be performed.  The examiner should 
describe in detail all 
restrictions/impairment due to the 
costochondritis.  

4.  The RO should provide the veteran any 
further assistance or notification 
required, including under the VCAA.  Then 
the RO should review the claims in light 
of all evidence added to the record since 
their last previous review.  If any 
claims remain denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


